Title: To George Washington from Richard Peters, 18 October 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [York, Pa.] Octr 18th 1777

I have the Honour to enclose all the Accounts we have in the Office of the State of Arms & military Stores. Lead is the most wanting & the Board have applied to Maryland & Virginia for an immediate Loan which it is hoped will be complied with as both those States have a considerable private Stock of this Article. Chiswells Mines are at Work on public Account & the Works are in but indifferent repair Govr Henry is of Opinion that considerable Supplies may be drawn from thence. The Estimate is made only to the 11th of August as very little Additions have since been made of which authentic Intelligence has been recieved. Col. Flower can inform what Part of the Lead deposited in Pennsilvania has been consumed & what is become of the Lead which composed the Spouts taken out of Philadelphia. The Lead said in the Estimate to be at Baltimore was sent to Carlisle. I have also enclosed an Abstract of Arms &c. delivered out at Philadelphia only which compared with the present Wants of the Army affords a disagreeable Picture of the Inattention to Œconomy among the Soldiers &, it is to be feared, too many of the Officers. A few Pairs of Shoes have been collected & sent from this Place but all the Supplies from hence will be inadequate to the Demand—Perhaps 12,00 Pair will be the utmost of the Collection this Way. The Board have sent to the Government of this State a Plan for siezing Blanketts, Shoes & Stockings from the dissaffected in Chester County & other Parts of the State which they are desired to communicate to your Excellency & request your Cooperation therein. With what Vigour & Dispatch this Plan will be executed by the Council is yet to be determined, but certain it is the speediest Exertions are indispensibly necessary or Consequences of an alarming Nature must follow. Col. Flower as soon as his Place of residence is known will be written to on the proposed Amendment in the Cartouch Boxes. Would not a Piece of painted Canvass answer the Purpose of lining the Flaps so as to guard against rain? Leather is extremely scarce & indeed hardly to be procured at any Rate. I should imagine that much Leather might be saved in Cartouch Boxes if only the Front & the Flaps were made of that Article nailed on the Wood which might be blackened & made to look very well. I am told many of the British Cartouch Boxes are made in this Way.

I have it in Direction to request a General Return of the Army with which Congress have not been favored for some Time past. I have the Honour to be with the greatest Respect your very obedt Servt

Richard Peters Secy

